Title: From George Washington to Major Justus Christoph de Meibom, 15 May 1779
From: Washington, George
To: Meibom, Justus Christoph de



sir.
Hd Qrs Middlebrook 15th May 1779

I am sorry that I cannot at this moment grant your request for an officer to go into New-York. But I shall pay a particular attention to any letter which you may write relative to the obtaining a present supply of money; and order the commissary of Prisoners Mr Beatty, to transfer whatever return may be made to your application. I am Sir &
G.W.
 